Citation Nr: 0208063	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  98-16 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active service from April 1945 to November 
1946.

The appeal arises from a rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, denying service connection for bilateral hearing loss 
and tinnitus.

In June 2000 the Board remanded the case for development 
including a VA examination.  Following development, the RO in 
a November 2001 rating action granted service connection for 
bilateral hearing loss.  Accordingly, that issue, having been 
resolved, is no longer on appeal.


FINDING OF FACT

Tinnitus did not develop in service and was not aggravated by 
service.


CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service records reflect that the veteran entered service in 
April 1945.  He was a basic infantryman, auto mechanic and 
clerk typist in service.  While assigned to an ordnance 
maintenance company he served as a clerk typist.  He was 
qualified to use the M1 rifle.

Service medical records show no complaints of hearing 
difficulties or tinnitus, and no treatment for those 
disorders.  At the veteran's induction examination in March 
1945 tinnitus was not noted, and there were no findings of 
tinnitus at his October 1946 separation examination.  

A June 1982 private medical record notes that the veteran 
gave a history of difficulty hearing since being in the 
infantry in service from 1944 to 1945.  At the private 
examination, the veteran complained of having symptoms at 
work, with occasional tinnitus.

In September 1996, Abraham King, M.D., noted that the veteran 
complained of difficulty hearing since in-service noise 
exposure from 1944 to 1945.  The veteran reported that he 
rarely had tinnitus.  A pertinent diagnosis was not made.

In July 1997, the veteran alleged that tinnitus began in 
1945.  He reported that he was treated in 1945 for the 
condition at the unit aid clinic at Camp Wheeler, Georgia.  
He stated that he was also treated by Abraham King, M.D., a 
private physician in Binghamton, New York, for the first time 
in 1966.  

An August 1997 VA audiological case history noted a history 
of periodic bilateral tinnitus. 

In August 1997 the RO sent a letter to Abraham King, M.D., 
requesting treatment records pertaining to the veteran.  In 
reply only the aforementioned September 1996 private 
audiology treatment record was received.  

Submitted in November 1997 were statements from two coworkers 
from a machine shop who reportedly worked with the veteran 
for many years.  One coworker noted that the company had gone 
out of business.  He also recalled that certain high 
frequency noises bothered other employees did not appear to 
bother the veteran.  That coworker stated that the veteran 
was administered a hearing examination though the coworker 
was unaware of the examination results.     

A VA audiometric examination was administered in March 1998.  
Tinnitus was not diagnosed or referenced.  

In August 2000, the veteran's wife stated that the appellant 
had been given a hearing test in connection with postservice 
employment, and a hearing loss was then found.  She also 
stated that she married the veteran shortly after he 
separated from service, and that in a short period of time 
she noticed that he had difficulty hearing certain sounds.  
While she made several statements regarding his hearing 
impairment during their marriage, she did not specifically 
address the veteran's tinnitus or any complaints he may have 
made about tinnitus.  

At a VA hearing loss examination conducted in May 2001, the 
veteran contended that he had tinnitus as a result of noise 
exposure in service.  The examiner reviewed evidence in the 
claims folder, conducted an examination, and concluded that 
he could not say, other than by conjecture, whether tinnitus 
was related to the appellant's period of service. 

Analysis

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim. The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits. This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified, in pertinent part, at 38 C.F.R. §§ 3.102, 
3.159, 3.326(a)).

In this case, the veteran has been informed of the evidence 
necessary to substantiate his claim and provided an 
opportunity to submit such evidence.  The RO attempted to 
develop the record and obtain post-service treatment records.  
In an August 2000 letter, the RO requested that the veteran 
submit evidence in furtherance of his claim.  The RO 
specifically requested that he submit authorization to obtain 
medical records from each heath care provider who treated him 
for his hearing loss and tinnitus.  In a reply submitted in 
August 2000, the veteran informed that he had nothing further 
to add.  Thereafter, a statement by the veteran's wife was 
added in August 2000, and a VA examination was conducted in 
May 2001.  In the rating decision on appeal and in subsequent 
Statement of the Case and Supplemental Statement of the Case, 
the veteran was advised of the laws and regulations 
applicable to his claim as well as the basis for the denial 
of his claim.  The veteran has not identified any additional 
evidence in support of his claim that may be obtained.  While 
it has been reported that the veteran underwent a hearing 
loss examination related to his postservice employment, it 
also has been reported that the firm has since gone out of 
business and no source has been identified to contact to 
obtain any audiological records.  Accordingly, the Board 
finds that the duty to assist and notify the veteran has been 
satisfied.  See generally, 38 U.S.C.A. § 5103A.

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110.  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 310 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303.

As a preliminary matter, the appellant does not contend, and 
service records do not show that the veteran engaged in 
combat with the enemy.  Consequently, the appellant is not 
entitled to presumptions afforded to veterans who engaged in 
combat with the enemy.  See 38 38 U.S.C.A. § 1154(b) (West 
1991).

While the veteran has contended that he was exposed to 
significant noise in service which resulted in tinnitus, 
independent evidence does not confirm this allegation.  
Complaints of tinnitus are first documented in a June 1982 
private medical record, some 36 years after separation from 
active duty.  A VA examiner in May 2001 opined that other 
than by conjecture he could not link the veteran's current 
tinnitus to his period of service.  Such unsubstantiated 
conjecture cannot service as a basis for allowance of a claim 
for service connection. See Moray v. Brown, 2 Vet. App. 211, 
214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, there is not a medical basis by which to 
associate the veteran's tinnitus with service.  In the 
absence of any competent evidence of a causal link between 
the veteran's current tinnitus and his period of service, the 
preponderance of the evidence is against the claim.  
Therefore, the benefit of the doubt doctrine does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).
  

ORDER

Service connection for tinnitus is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

